 In the Matter of GRACE LINE, INC., and PANAMA MAIL STEAMSHIPCOMPANYandNATIONAL MARINE ENGINEERS' BENEFICIAL ASSO-CIATION, LOCAL No. 33Case No. R-110.-Decided November 13, 1936WaterTransportation Industry-Election Ordered:controversy concerningrepresentation of employees-rival organizations;substantial doubt as to ma-iority status;refusal byemployerto recognize union as exclusive representa-tive ; request by substantial number in appropriate unit-question affectingcommerce: confusion and unrest among employees-UnitAppropriatefor Col-lectiveBargaining:communityof interest;craft ; established labor organiza-tions in industry ; functional coherence.Mr. David A. Moscovitzfor the Board.Mr. William Cogswell,of New York City, for the Companies.Mr. Edward Patrick Trainer,of New York City, for the Union.Mr. Herbert G. Dejarco,of New York City, for United LicensedOfficers of the United States of America.Mr.William Gallagher,ofNew York City, for InternationalUnion of Operating Engineers.Mary Lemon Schleifer,ofcounselto the Board.DECISIONSTATEMENT OF CASEOn September 28, 1936, National Marine Engineers' BeneficialAssociation, Local No. 33, hereinafter referred to as M. E. B. A.,filed a petition with the Acting Regional Director for the SecondRegion alleging that a question affecting commerce had arisen con-cerning the representation of the licensed marine engineers em-ployed on the vessels operated by Grace Line, Inc., New York, NewYork, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, hereinafter referred to as the Act.On October5, 1936, the National Labor Relations Board, hereinafter referred toas the Board, duly authorized the Acting Regional Director for theSecond Region to conduct an investigation and to provide for anappropriate hearing.On October 6, 1936, the Acting Regional Di-rector issued notices of a hearing to be held in New York, New Yorkon October 13, 1936.Copies of the notice of hearing were dulyserved on Grace Line, Inc., M. E. B. A., and two other labor or-369 370NATIONAL LABOR RELATIONS BOARDganizations named in the petition as organizations claiming to rep-resent the engineers.These organizations were the United LicensedOfficers of the United States of America, hereinafter referred to asU. L. 0., and the International Union of Operating Engineers, Lo-cal No. 3,1 hereinafter referred to as I. U. O. E.Pursuant to the notice of hearing, a joint hearing in this case andon a petition filed by M. E. B. A. concerning the representation ofengineers employed by Seas Shipping Company was held in NewYork, New York on October 13, 1936, before Charles A. Wood, theTrial Examiner duly designated by the Board.All who were servedwith notice participated in the hearing.At the hearing; with theconsent of the representatives of all parties, Panama Mail SteamshipCompany, an affiliate of Grace Line, Inc., was also made a party tothe proceedings.Full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing on theissueswas afforded all parties.Some objections to the admissionof evidence were made by the representatives of the various parties.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.Upon the evidence adduced at the hearing and from the entirerecord now before it, the Board makes the following :FINDINGS OF FACT1.THE COMPANIESGrace Line, Inc., a New York corporation, is engaged in thebusiness of transporting freight and passengers on ships sailingfrom New York and other ports on the east coast of the UnitedStates to ports in the West Indies Islands and ports in Central andSouth America.2Such ports include those of Jamaica and Cubain the West Indies Islands, the Canal Zone in Central America, andColombia, Ecuador, Peru and Chile in South America.The com-pany operates 11 vessels in this service.Chief engineers, first as-sistant engineers, second assistant engineers, and third assistantengineers are employed by the company on each of these ships. Inaddition, some of the ships carry additional assistant engineers andjunior engineers.1Erroneously referred to at the hearing as the National Association of OperatingEngineers.2 This company also operates a service designated as the North Pacific Line whichoperates from California to Chile.The Marine Engineers'Beneficial Association hasentered into contracts with the company concerning the engineers employed in this serviceand those engineers are not included in this petition. DECISIONS AND 'ORDERS371engaged in the business of transporting freight and passengers- onship-,. sailing from New York and other ports on the east coast of the,United' States to ports in the West Indies Islands, Mexico, Central'America, South America aiid the west coast of the United States. Suchports include those of Cuba in the West Indies' Islands; DZesico^'Guatemala, Salvador, Costa Rica and Canal 'Zone in Central Amer-'ica; Colombia and Chile in South America; and''California in the'United States.' ' The company operates three vessels in this service.Chief engineers and various assistant engineers are employed by thecompany on each of these ships.Grace Line, Inc. and Panama Mail Steamship Company are whollyowned subsidiaries of ' Grace Steamship Company.All the vesselsoperated by Grace Line, Inc. and one of the vessels operated byPanama Mail Steamship Company are owned by Grace SteamshipCompany.Grace Line, Inc. and Panama Mail Steamship Company'operate 'these vessels under bare boat charters from Grace SteamshipCompany.The other two vessels operated by Panama Mail Steam-ship Company are owned by this company.-' `We find that Grace Line, Inc. and Panama Mail Steamship Com-pany are engaged in transportation and commerce between the Statesand between the United States and foreign countries and that theengineers employed on the vessels operated by these companies aredirectly engaged in such transportation and commerce.II.THE UNIONS INVOLVEDThe petitioning union, M. E. B. A., is a labor organization af-filiated with the Brotherhood of Railway Locomotive Engineers. Itsmembership is confined to licensed marine engineers.U. L. 0. is an independent labor organization not affiliated withany other labor organization. Its membership' consists of licensedmarine engineers and licensed deck officers.I.U. 0. E. is a labor organization affiliated with the American'Federation of Labor. Its constitution provides that "An applicantfor membership . . . must be a competent Engineer, Junior or Ap-,prentice Engineer".The jurisdictional claims of this organizationare "All those engaged in the operation of steam boilers, stationary,marine, Deisel, portable, hoisting and,electrical engines, gas engines,internal combustion engines, or any machine that develops power".It is apparent that this organization does not limit its membershipto marine engineers and that a marine engineer need not be licensedto be eligible for membership.5727-37-vol. i1-25 372NATIONAL LABOR RELATIONS BOARDIII.QUESTION CONCERNING REPRESENTATIONNeither Grace Line, Inc. nor Panama Mail Steamship Companyhas a contract with any labor organization concerning engineers orlicensed deck officers employed by these companies," nor has it bar-gained collectively, with any labor organization concerning theseemployees.Within a period of three to six weeks prior to the hear-ing, Edward P. Trainer, business manager of M. E. B. A., requestedRichard R. Adams, vice-president of both Grace Line, Inc., and Pan-ama Mail Steamship Company, to deal with M. E. B. A. as therepresentative of the licensed marine engineers employed by thesecompanies.Adams refused to bargain with the representatives ofM. E. B. A., stating as the reason that the company was uncertainas to which labor organization was entitled to act as the representa-tive of these employees.At the hearing Adams testified that thecompanies were not in a position to determine which organization amajority of the employees desired to have represent them, that thisquestion should be determined, and that an election by secret ballotwould be an orderly way of determining this question.Adam, also,,testified that Grace Line,, Inc. employed 47 licensed chief and as-sistant engineers and 48 junior engineers find that Panama MailSteamship Company employed 16 licensed chief and assistant en-gineers.At the hearing M. E. B. A. introduced 34 cards signed byengineers employed by these companies authorizing M. E. B. A. torepresent them.Trainer 'testified that he was unable to state def-initely the actual number of members of M. E. B. A. employed bythese companies because of the changing personnel on-the ships andthe difficulty in securing permission of the companies to go on theships for the purpose of determining the names of present-employees.It is apLDarent that a substantial number of these employees -desire'M. E. B. A. to represent them.Representatives of both U. L. 0. and I. U. 0. E. testified that theyhad members presently employed on the vessels operated by thesecompanies but stated they' were unable for the same reasons .givenby M. E. B: A. to determine the exact or even approximate numberof members presently employed on the vessels -operated by eithercompany.Representatives of M. E. B. A. and of I. U. 0. E. testified that thecontending claims of'these various labor organizations have createdunrest among the employees of these companies.We find that a question has arisen concerning the representationof the engineers employed by Grace Line, Inc. and Panama MailSteamship Company and that this question tends to lead to labor3 Excepting the'contradt of Grace Line, Inc. with MarineEngineers' Beneficial Associa-tion covering engineers employed in the North PacificLine.Seefootnote 2. DECISIONS AND ORDERS373disputes burdening and obstructing transportation and commercebetween the States and between the United States and foreigncountries.The question which has arisen concerning the representation ofemployees can best be resolved by the holding of elections by secretballot to determine which of these organizations the -employees de-sire to represent them.IV.THE APPROPRIATE UNITGrace Line, Inc. employs 47 chief and assistant engineers who arerequired by law to hold licenses as engineers. It also employs, asrequired by law, 48 junior engineers who are not required to belicensed.Actually, many of the junior engineers employed on thevessels operated by these and by other companies hold licenses butbecause of the surplus of labor are forced to accept positions asjunior engineers.M. E. B. A. stated in its petition that it consid-ered the licensed engineers to be an appropriate unit.At the hear-ing Trainer testified that because of prior precedents established bythe Board"IntheMatter of International Merc'antile' Marine Com-pany and 'its subsidiaries andMerchant Line,Panama Pacific Line and United States' Lines and InternationalUnion of Operating Engineers, Local No. 3,Case No. R..24, decidedMarch 21, 1936 (1I'N. L. R. B.'384), andIn the Matter--of BlackDiamond Steamship Corporation and Marine Engineers Bene ficiatAssociation, 'Local" No. 33,Case No. R. 107, decided September 24,1936(supra, p.to be within the designated unit, and that he had been reliably in-formed that practically all junior engineers employed at the presenttime by Grace Line;'Inc. held licenses.Subsequently, evidence wasintroduced'on behalf of the company thit`out of the 48' junior en-gineers employed- at the time of,the hearing, 27 did not have licenses,20 did have licenses, and that the company had no, information astowhether the one remaining junior engineer was Or \vas'- notlicensed.Neither Trainer nor an''dther rep`reseiitative of M. E. B. A.was recalled to testify as to what they considered the appropriateunit under these circumstances.,A junior engineer occupies a position between that of a licensedassistant engineer and the oilers wipers and watertenders also e 'ployed in the engine `rooni. ' He-acts as an 'aid to assistant'engineers,carrying orders to the 'oi'lers; wipers and waterteiid'ers' and supervises'a petty officer.The evidence shows that'the company recognizes his.position as being more closely" allied to that of the licensed officerthan to that of the oiler, wiper and -\atertender,` in that' the juniors' 374,eat ' with `the officers ! and sleep in quarters separate, from the oilers,While a junior engineer is not allowedby law to stand watch alone, he stands watch as an assistant to thelicensed engineer in charge'of the watch,' a position' of responsibilitynever, given to oilers, wipers or watertenders. 'Junior engineersemployed by these companies are required to have teclinical train-ing or experience, a requirement not made as.°td wipers, oilers orwatertenders.The evidence also shows that there is no distinctionbetween the duties of a junior engineer who happens to possess alicense and one who does,not have a license.In the, Matter of International Mercantile Marine Company, supra,,the Board held that the appropriate unit did not include unlicensedjunior engineers., The evidence showed, however, that practicallyevery junior engineer employed by the International- MercantileMarine Company held a license.The appropriate unit in each caseparticular case.The result of finding the appropriate unit in theinstant, case to include only licensed junior engineers would be tosplit off from this homogeneous group, a minority'of their number.'We feel this is, undesirable and so are faced with the alternative "ofeither including,no junior engineers, or including,all.junior engineerswithin the appropriate unit.We feel that under the circumstancesallied with that of the licensed engineers than. with the oilers, wipersand watertenders, the junior engineers whether licensed or not, shouldbe, included in the unit.We have experienced some hesitancy in,reaching this result because unlicensed junior 'engineers are noteligible for membership in two of the three labor organizations in-volved in this proceeding.However, since they are eligible to mem-bership in one of these organizations and since, even though noteligible to membership they may desireone ofthe other two labororganizations to represent them, we feel that on the particular factsbeforeus ourconclusion is justified.At the hethere was testimony that Grace, Line,. Inc. has onits payroll licensed relief engineers who act as night engineers atpiers.The companies and the unions agreed at the hearing thatrelief engineers, should be included in the unit.We see no reasonfor excluding them.The record shows that Panama Mail Steamship Company does notemploy any junior,engineers.The record is not entirely clear as towhether this company employs any licensed relief engineers, butseems to-indicate that it does.Representatives of U. L. 0. testified they believed the appropriateunit should ,include licensed deck, officers ' as well as licensed engi-aneers.This problem was raised and carefully considered by the DECISIONS AND ORDERSBoard IntheMatter-of International Mercantile; Marine Co?tpany,,supra; In the Matter of Lykes Brothers Steamship Co., Inc., TampaInter-Ocean Steamship Co., Lykes Brothers Ripley Steamship Co.,Inc., and National Marine Engineers' Beneficial Association, Na-tional Organization of Masters, Mates and Pilots of America, Amer-ican Radio Telegraphists Association,Cases Nos. R-36, R-37, andR-38, decided July 8, 1936(supra, p.102);In the Matter of Black!Diamond Steamship Corporation, supra; In the Matter of SwaynacHoyt, Ltd. and National Marine Engineers' Beneficial Associa,tion, Pacific Coast District,Case No. R. 106, decided October 2, 1936(supra, p.282) ; andIn the Matter of Panama Rail Road Companyand Marine Engineers' Beneficial Association,Case No. Rf-108, de-cided October 21, 1936(supra,p. 290).For the reasons stated inthose decisions the licensed deck ofticers,will not be included.We find that the licensed chief, assistant and relief engineers andthe junior engineers, whether licensed or not, employed by GraceLine, Inc. constitute a unit appropriate for the purposes of bargain-ing collectively with respect to rates, of pay, wages, hours of employ-ment and other conditions of employment.We find that the licensed chief, assistant and relief engineers em-ployed by Panama Mail Steamship Company constitute a unit ap-propriate for the purposes of bargaining collectively with respect torates of pay, wages, hours of employment and other conditions ofemployment.THEELECTIONSU. L. O. and I. U. O. E. both requested that the Board order aseparate election in each of these companies.The companies andM. E. B. A. opposed this method.We believe that since the unitfound by the Board to*be appropriate is different as to the two com-panies, that since the evidence shows that although the two com-panies are affiliated and have the same executive officers they arefactually maintained and in some respects operated as two separatecompanies ,4 and that since labor conditions and incentives for organ-those going also to the west coast of the United States, a separateelection should be held as to each of these companies.An affidavit filed by Adams and made part of the 'record in thiscase indicates that engineers are sometimes interchanged betweenthe companies,This evidence alone does not seem 'sufficient to justifya conclusion that one election should be held.Because of this fact,'however, we feel that any engineer within the unit found appro-priate employed by either of these companies between September 28,*The evidence shows that the companies each have their own.superintending engineerbut that the same port captain and commissary superintendent act for both. 376NAT10NAL LABOR RELATIONS BOARD1936, and the date of the Direction of Election, should be eligible tovote as an employee of the company for which he makes the round--trip voyage at the conclusion of which the election is held.Because of the peculiar conditions of employment in the maritimeindustry and because no facts were developed in this case to showany conditions which would require any variation, the Board willfollow the procedure it has ' used in' similar cases. . Notices of.'theelection, a sample ballot, a list of the employees eligible to vote anda notice of the time and place where balloting will be held, shall beposted in New York on each vessel operated by both of the com-panies, at the beginning of the next trip, if possible, after the issii-ance of the Direction of'Election and shall remain posted until thetvessel returns to the port of New York lyhere balloting will takeplace at a time and place to be designated by the Acting RegionalDirector of the Second. Region.Eligibility to vote in the electionheld among the employees of Grace Line, Inc. will- be limited tothose persons who were employed as licensed chief, assistant or reliefengineers, or as junior engineers on any vessel operated by GraceLine, Inc. or by Panama Mail Steamship Company at 'any time be-tween September 28, 1936, the date of the filing of the petition inthis case, and the date of the Direction of Election and who makethe round trip voyage, at the conclusion of which the election willbe held, on a vessel operated by Grace Line, Inc. Eligibility. tovote in the election held among the employees of Panama MailSteamship Company will be limited to those persons who were em-ployed as licensed chief, assistant or relief engineers on any vesseloperated by Panama Mail Steamship Company or as licensed chief,assistant or relief engineers or junior engineers on any vessel oper-ated by Grace Line, Inc. at any time between September 28, 1936,the date of the filing of the petition in this case, and the date of theDirection of Election and who make the round trip voyage, at theconclusion of which the election will be held, on a vessel operated byPanama Mail Steamship Company.THEBALLOTAt the hearing and again in a brief filed subsequent to the hearing,counsel for the companies urged that if the Board ordered an elec-tion there should also be included on the ballot a blank space whereemployees could designate any other,organization they might preferto have represent them. , This suggestion has been considered by theBoard.We hold that since ample opportunity was given at the,hearing ,for the. introduction, of any evidence tending, to show thatany other organization claimed to represent these employees, butthat no such evidence was presented, the placing of a blank space onthe ballot is unnecessary.-'' DECISIONS AND ORDERSCONCLUSIONS OF LAW377Upon the basis of the above finding of fact, the Board makes thefollowing conclusions of law :1.The licensed chief, assistant and relief engineers and the juniorengineers, whether licensed or not, employed by Grace Line, Inc.,ing, within the meaning of Section 9 (b) of the National LaborRelations Act.2.A question affecting commerce has arisen concerning the repre-sentation.of licensed chief, assistant and relief engineers, and juniorengineers employed on the vessels operated by Grace Line, Inc.,within the meaning of Section 9 (c) of the National Labor RelationsAct.3.The licensed chief, assistant and relief engineers employed byPanama Mail Steamship Company, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.4.A question affecting commerce has arisen concerning the repre-sentation of licensed chief, assistant and relief engineers employed onthe vessels operated by Panama Mail Steamship Company, withinthe meaning of Section 9 (c) of the National Labor Relations Act.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the NationalLabor Relations'Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it isDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Grace Line,Inc., an election by secret ballot shall be conducted as soon as conven-ient, and beginning as promptly as is practicable after the date ofthis Direction, in conformity with the rules set forth hereinabove forthe conduct of the election, under the direction and supervision ofthe Acting Regional Director for the Second Region, acting in thismatter as agent of the National Labor Relations Board, and subjectto Article III, Section 9 of said Rules and Regulations-as amended,among the licensed chief, assistant and relief engineers and thejunior engineers, whether licensed or not, employed'on the vesselsoperated by Grace. Line, Inc., to determine whether they desire to berepresented by Marine Engineers' Beneficial Association, Local No.'33, or United Licensed Officers of the United States of America orInternational Union'of Operating Engineers, Local No. 3; and it isfurther 3'78NATIONALLABOR,RELATIONSr BOARDDIRECTED that,an election by secret ballot shall be conducted assoon as convenient,and beginning as promptly as is practicable afterthe date of this Direction,in conformity with the rules set forth,here-inabove for the conduct of the election,under, the direction and super-vision of the Acting Regional Director for the Second Region,actingin this matter as agent of the National Labor Relations Board andsubject to Article III, Section 9 of said Rules and Regulations-asamended, among the licensed chief,assistant and relief engineers em-ployed on the vessels operated by Panama Mail Steamship Company,to determinewhether theydesire to be represented by Marine Engi-neers' Beneficial Association,Local No. 33,or United Licensed Offi-cers of the United States of America or International Union of'Operating Engineers,Local No. 3.[SAME TITLE]SUPPLEMENTAL DECISIONAND—DIRECTION OF ELECTIONFebruary /, 1937On November 13, 1936, the National Labor Relations Board, pur-suant to an investigation duly authorized on a petition filed Septem-ber 28, 1936 by National Marine Engineers"Beneficial Association,Local No. 33, issued a Decision and Direction of Election in theabove entitled case.The Direction of Election provided that anelection by secret ballot be held among the licensed chief, assistant,and relief engineers, and the junior,engineers,whether licensed ornot, employed on the vessels operated by Grace Line, Inc., and thatan election be held among the licensed chief, assistant,and reliefengineers employed by Panama Mail Steamship Company, to de-termine the choice of these employees of representatives for thepurposes of collectivebargaining."On December 8,,1936, Grace Line, Inc. and Panama Mail Steam-ship Company filed a petition asking for a rehearing, stating thatif such a rehearing were grantedthe petitionerswould show byadditional evidence that one election, in which the specified employees of both Companies should,vote, should be held instead ofa separate election in. each Company and' that the unit found tobe appropriate,should not have included junior engineers.OnDecember 31,' 1936, the Board issued and duly served notice of ahearing to be held in New York City on January 7, 1937, on the mat-ters set forth in the petition.Pursuant to the notice, a hearing washeld in New York City on January 7, 1937,before CharlesA. Wood, DECISIONS AND ORDERS379'the Trial Examiner duly designated by the Board. Grace ,Line,Inc., Panama :Mail ;Steamship Company, hereinafter referred to.col-lectively as the Companies, National Marine Engineers' BeneficialAssociation, hereinafter referred to as M. E. B. A., United LicensedOfficers of the United States of America, hereinafter referred to asU. L. 0., and International Union of Operating Engineers, herein-after referred to as I: U. O. E., were all represented and ;participatedin the hearing.Full opportunity-to be heard, to examine and. cross-examine' Nvitnesses and to introduce evidence bearing on the issueswas afforded all parties:Upon the evidence adduced at -the hearing and from the entirerecord now before' it, the Board, in addition to the findings, of fact.FINDINGS OF FACT1.The Companies employ 111 engineers,- 63 of whom are employedas licensed chief, assistant; and relief engineers, and 48 of whom areemployed as' junior engineers: ' The ,48' 'junior engineers include 18employed on the vessels operated by Panama Mail Steamship Com-pany, and 30 on the vessels operated by Grace' Line, Inc.ordering separate elections, the fact that the unit found appropriatein each Company differed, in that 'Grace Line, Inc. employed juniorengineers, while Panama Mail Steamship Company did not.We be-lieve that even though we have now found that the unit is the samein each Company, separate elections should still be held for the otherreasons given in the original Decision.Although both Companies are wholly-owned subsidiaries of GraceSteamship Company, they are operated as independent Companies.In this regard, 'the evidence introduced by the Companies at the sec-ond hearing merely corroborates that introduced at,the first. In-deed, additional evidence introduced by Albert N. Floyd, vice-presi-dent of the Grace Line, Inc.,' shows that the person to whom the rep-resentatives chosen by the engineers of each of these Companieswould go in the first instance for purposes of collective bargaining,would be the marine, superintendent.As is stated in the originalDecision, each of the Companies has its own marine,superintendent.occasion the Companies acted separately in executing contracts withthe International Seamen's Union.2.No additional evidence was introduced at the rehearing whichindicated that,either licensed junior engineers or 'unlicensed juniorengineers .should be excluded from the unit found to be appropriate.Floyd stated that he did not believe junior engineers should be in- 380NATIONALLABOR RELATIONS BOARDcluded-as, a matter of discipline because junior engineers take ordersfrom licensed assistant engineers.This testimony lost any effect itmight otherwise have had by his admission that licensed assistantengineers were required to take orders from the chief engineers.Noobjection was made by the Companies against the inclusion of chiefand licensed assistant engineers in the unit.Floyd also testified that International Seamen's Union, hereinafterreferred to as I. S'. U., claimed to represent the unlicensed juniorengineers since they represented all 'unlicensed personnel.He subse-quently admitted that in the contract which Grace Line, Inc. now haswith I. S. U. there are no provisions covering unlicensed junior engi-neers and that so far as he knows I. S. U. has never made any attemptto negotiate for unlicensed junior engineers.M. E. B. A. and U. L. 0. both stated they did not wish unlicensedjunior engineers to be included in the bargaining unit as they are noteligible for membership in either organization.This situation wasdiscussed in the original decision of the Board.The matter of eligi-bility for membership-in a labor organization is,only one factor to beconsidered in determining ,the appropriate bargaining unit in eachcase.The other considerations stated in the original decision havenot been shown erroneous. For the reasons there stated we findthat the licensed chief, assistant, and relief engineers and the juniorengineers, whether licensed or not, employed by each of the Com-panies, constitute a unit appropriate for the purposes of collectivebargaining in respect to rates of pay, wages,,hours, of employmentand other conditions of employment.CONCLUSIONS OF LAWUpon the basis of the above findings of fact and the findings offact made-in the decision dated November 13, 1936, the Board makesthe following conclusions' of law and issues the following Directionof Election,-which conclusions of law and Direction of Election shallsupersede those of the original Decision of the Board-:1.The licensed chief, assistant, and relief engineers and the juniorengineers, whether licensed or not, employed by Grace Line, Inc. andby Panama Mail Steamship Company, respectively, each constitute aunit appropriate for the purposes of collective bargaining, within the2.A' question affecting commerce has arisen concerning the repre-sentation of the licensed chief, assistant, and relief engineers and thejunior engineers, employed by Grace Line, Inc. and by Panama MailSteamship Company, within the meaning' of Section 9 (c) and Sec-tion 2, subdivisions (6) and (7) of the National Labor RelationsAct. DECISIONS AND ORDERSDIRECTION OF ELECTION381By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series1, as amended, it isDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withGrace Line, Inc. and Panama Mail Steamship Company, respec-tively, elections by secret ballot shall be conducted as soon as con-venient, and beginning as promptly as is practicable after the dateof this Direction, in conformity with the rules set forth for the con-duct of these elections in the Decision of this case issued by the Boardon November 13, 1936, under the direction and supervision of theRegional Director for the Second Regipn, acting in this matter asagent of the National Labor Relations Board, and subject to ArticleIII, Section 9 of said Rules and Regulations-as amended, among thelicensed chief, assistant, and relief engineers and the junior en-gineers, whether licensed or not, employed on the vessels operatedby Grace Line, Inc. and, by Panama Mail Steamship Company, re-spectively, to determine whether they desire to be represented byMarine Engineers' Beneficial Association or, United Licensed Officersof the United States of America or International Union of OperatingEngineers.ISAME TITLE]AMENDMENT OF DECISIONANDDIRECTION OF ELECTIONSSeptember 8, 1937On November 13, 1936, the National Labor Relations-Board, pur-suant to aninvestigationduly authorized' on petitions filed Septem-ber 28, 1936,by National Marine Engineers'Beneficial'AssociationLocal No. 33, herein called M.K. B. A., issued a Decision and Direc-tion of Election in the above entitled case.On February 4, 1937,the Board issued a Supplemental Decision and Direction of Election.The Supplemental Decision found that the licensed chief, assistant,and relief engineers;and the junior engineers,whether licensed -or not,employed by Grace Line,Inc. constituted a unit appropriate for thepurposes of collective bargaining,and that the same classes of, em-ployees of the Panama Mail Steamship Company constituted-anappropriate unit.Pursuant to the Direction of Election,elections '282NATIONAL LABOR RELATIONS' BOARDwere held by the-Regional Director for the Second Region (NewYork City) between March 13 and June 9, 1937, but no certificationof repre'seiitatives has yet been made by the Board.On.June 11, 1937, a petition was filed with the Board by Interna-tional Seamen's Union of America, herein called I. S. U., allegingthat a question, affecting commerce had arisen concerning the repre-sentation of the unlicensed personnel employed in the deck, engine,and stewards' departments of the vessels operated by Grace Line, Inc.Notice of hearing was duly served on M. E. B. A., United LicensedOfficers of the United States 'of America, herein called "U. L. 0., andinternational Union of Operating Engineers, herein called I. U. O. E.At the hearing in New York City on June 21, 1937,, additional evi-dence was taken on whether or not junior engineers, who are not re-quired to be licensed by the United States Bureau of Marine Inspec-tion and Navigation but many of whom hold licenses, should beincluded with the licensed personnel or with the unlicensed personnelfor the purposes of collective bargaining.After consideration of allthe evidence, the Board determined that junior engineers who do nothold licenses should be included in the unit consisting of unlicensedpersonnel.,This conclusion appears equally applicable to the unmlicensed junior engineers employed by Panama Mail SteamshipCompany.In the elections which have been held in Grace Line, Inc. andPanama Mail Steamship Company among the licensed engineers andthe junior engineers, pursuant to the petitions filed by M. E. B. A.,the majority received by one of the unions was so slight-that it isapparent that the exclusion of junior engineers who do not holdlicenses might materially affect the results of these elections.Sincethe ballots of junior engineers who do not hold licenses were notsegregated and the Board has no way ,of determining for whichunion these men voted, another election must be held in these com-panies before certification can be made pursuant to the petitions filedby M. E. B. A.We, therefore,issue a newDirection of Elections, and for the rea-sons stated in our decision of July 16, 1937,we amendthe Supple-mental Decision of February 4, 1937, by striking out the Conclusionsof Law therein and substituting the ,following therefor :CONCLUSIONS OF LAW,'junior engineers who hold licenses, employed by Grace Line, Inc.and by Panama Mail Steamship Company, respectively, consti-1AmericanFrance Lineet at and International Seamen'sUnion of America,Case No.R-157, decidedJuly 16, 1937. DECISIONS AND ORDERS383tute a unit appropriate, for the purposes of collective bargaining,within themeaningof Section 9 (b)- of.,t1he National LaborRelations Act.2.Questions affecting commerce have arisen concerning therepresentation of the licensed chief', assistant, and relief engi-neers, and the junior engineers ivho' hold licenses, employed byGrace Line, Inc. and by Panama ' Mail Steamship, Company,within the meaning of Section 9 (c) and Section, 2, subdivisions(6) and (7) of the National Labor Relations Act."'DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it isDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with GraceLine, Inc. and Panama Mail Ste,amship,Company, respectively, elec-tions by secret ballot shall be conducted as soon as convenient andbeginning as promptly as is practicable after the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Second Region, acting in the matter as agent of the NationalLabor Relations Board, and subject to Article III, Section 9 of saidRules and Regulations-Series 1, as amended :1.Among the licensed chief, assistant, and relief engineers, and thejunior engineers who hold licenses who were employed as licensedchief, assistant, or relief engineers, or as junior engineers on vesselsoperated by Grace Line, Inc. or Panama Mail Steamship Companyat any time between September 28, 1936, the date of the filing of thepetition, and November 13, 1936, the date of the original Directionof Election in this case, and who make the round trip voyage, at theconclusion of which the election will be held, as licensed chief, assist-ant, or relief engineers, or junior engineers, on vessels operated byGrace Line, Inc. ; and2.Among the licensed chief, assistant, and relief engineers, and thejunior engineers who hold licenses, who were employed as licensedchief, assistant, or relief engineers, or junior engineers on vessels-operated by Grace Line, Inc. or Panama Mail Steamship Companyat any time between September 28, 1936, the date of the filing of thepetition, and November 13, 1936, the date of the original Directionof Election in this case, and who make the round trip voyage, at theconclusion of which the election will be held, as licensed chief, assist- 384NATIONAL'LABOR -RELATIONS BOARDant, or, relief e_ ngii eers, or junior engineers, -on' vessels operated by'Panama'Mail^ Steamship Company;to determine whether they, desire to be represented by Marine Engi-neers'BeneficialAssociation or United Licensed Officers of theUnited States of America or International Union of OperatingEngineers, for the purposes of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment of Decision and Direction of Elections.